FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                     October 4, 2011
                                  TENTH CIRCUIT
                                                                   Elisabeth A. Shumaker
                                                                       Clerk of Court

DAVID DEWAYNE SCHNEBELEN and
SERENA JOYCE SCHNEBELEN,

              Plaintiffs–Appellants,
                                                          No. 10-4183
v.                                                (D.C. No. 1:07-CV-00125-TC)
                                                            (D. Utah)
JOSHUA PORTER, SCOTT PEAY,
WARREN JONES, and JASON LEE,

              Defendants–Appellees.



                            ORDER AND JUDGMENT *



Before KELLY, LUCERO, and GILMAN, Circuit Judges. **



      David and Serena Schnebelen challenge the length and conditions of their

detention subsequent to an arrest for methamphetamine possession. The arrest

was a consequence of a routine police stop for traffic violations in Morgan



      *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
      **
         The Honorable Ronald Lee Gilman, United States Circuit Court Judge for the
Sixth Circuit, sitting by designation.
County, Utah on May 3, 2007. They assert that the seven hours they spent in

custody before being delivered to the jail violated their constitutional rights. The

Schnebelens specifically complain about the decontamination procedure to which

they were subjected before being taken to jail, as well as alleged hardships

regarding excessive heat in the police cruisers, a lack of drinking water or

restroom breaks, and uncomfortable handcuffs.

      Police Officers Jones, Lee, Peay, and Porter moved for summary judgment

in the district court. After considering the arguments and evidence submitted by

both parties, the court issued a 28-page opinion that carefully evaluated each of

the Schnebelens’ contentions. The court found that the Schnebelens failed to

present sufficient evidence of any constitutional violation to overcome the

officers’ motion for summary judgment. This obviated the need for the court to

reach the issue of qualified immunity. The court entered judgment in favor of the

officers and the Schnebelens timely appealed.

      On appeal, the Schnebelens raise no arguments not already considered by

the district court. They simply reargue the various issues fully addressed in the

district court’s opinion.

      After carefully considering the record on appeal, the briefs of the parties,

and the applicable law, and having had the benefit of oral argument, we agree

with the district court’s grant of summary judgment to the officers. Because the

reasoning that supports judgment for the officers has been clearly articulated by

                                         -2-
the district court in a thorough and comprehensive opinion, the issuance of a

detailed written opinion by this court would be unduly duplicative. Accordingly,

the judgment rendered by the Honorable Tena Campbell, United States District

Judge for the District of Utah, is AFFIRMED on the basis of the reasoning

detailed in her Memorandum Decision and Order issued on September 21, 2010.



                                ENTERED FOR THE COURT


                                Ronald Lee Gilman
                                Circuit Judge




                                        -3-